Citation Nr: 0305117	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  96-28 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include headaches and an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claim.

The Board notes that it had previously undertaken additional 
development of this case pursuant to the authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  As a preliminary matter, the Board 
finds that this additional development has been completed to 
the extent possible given the cooperation of the veteran.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed to the extent possible given the cooperation of the 
veteran.

2.  Although the veteran's service medical records confirm he 
sustained head trauma as a result of a June 1970 motor 
vehicle accident, no chronic disability appears to have been 
diagnosed as a result of this injury.

3.  No competent medical evidence is on file which relates 
the veteran's current headaches and eye problems to his 
period of active service, to include his head trauma therein.


CONCLUSION OF LAW

Service connection is not warranted for residuals of a head 
injury, to include headaches and an eye disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.655 (2002); Wood v. Derwinski, 1 
Vet. App. 190 (1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West. 2002)) became 
law.  VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case, to the extent possible given the cooperation of 
the veteran.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim of service 
connection by various documents, including correspondence 
dated in March 1995, the September 1995 rating decision, 
Statements of the Case (SOCs) issued in February and May 
1996, and the April 2002 Supplemental Statement of the Case 
(SSOC).  Among other things, the April 2002 SSOC specifically 
addressed the applicability of the VCAA to the facts of this 
case.  In addition, the Board sent correspondence to the 
veteran in December 2002 requesting that he identify 
pertinent records, and indicating that VA would obtain any 
such records.  This correspondence also informed the veteran 
that he was going to be scheduled for an examination in 
conjunction with this claim, and the consequences if he 
failed to report to this examination.  As such, the veteran 
was kept apprised of what he must show to prevail in his 
claim, what information and evidence he was responsible for, 
and what evidence VA must secure.  Therefore, there is no 
further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, it does not appear the veteran 
has identified any pertinent evidence that is not of record.  
For example, in April 1995, the veteran reported that all 
pertinent medical treatment was at the VA Medical Center 
(VAMC), and the RO subsequently obtained multiple records 
from this facility.  Further, the veteran did not respond to 
the Board's December 2002 correspondence requesting that he 
identify additional pertinent records.  Moreover, he failed 
to report for the VA medical examination scheduled in 
February 2003, and no good cause has been shown for this 
failure to appear.  As noted in the December 2002 
correspondence to the veteran, 38 C.F.R. § 3.655 provides 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
Consequently, the Board concludes that the duty to assist has 
been completed to the extent permitted given the cooperation 
of the veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not a "one-way street."  If 
the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  The veteran contends, in essence, that he has 
recurrent headaches and vision problems due to an in-service 
head injury.

The veteran's August 1968 enlistment examination noted that 
he had defective vision, not considered disabling.  His 
uncorrected vision was 20/40 for the right eye, and 20/30 for 
the left eye.  Further, his service medical records reflect 
that he sustained head trauma in an automobile accident in 
June 1970.  His complaints at that time included severe 
headache.  X-rays conducted of the skull at that time were 
within normal limits.  Subsequent records from July 1970 note 
treatment for occipital headaches.  On his October 1970 
separation examination, his head and eyes were clinically 
evaluated as normal, aside from a refractive error of the 
right eye.  His uncorrected vision was 20/50 for the right 
eye, and 20/20 for the left.  In November 1970, the veteran 
was diagnosed with congenital cataracts of both eyes.  

Also on file are various post-service medical records which 
cover a period from 1974 to 1996.

A June 1980 VA medical examination report noted that the 
veteran's complaints included headaches and blackouts.  
Further, it was noted that the veteran stated he had a head 
injury and eye injury in "1943" resulting in headaches, 
which lasted 2 weeks to 30 days, 2 to 3 times a year.  In 
addition, a special eye examination conducted at that time 
resulted in an impression of bilateral congenital cataracts, 
right greater than left, and amblyopia on the right.

Correspondence was sent to the veteran in September 1980, 
which detailed the evidence necessary to substantiate a claim 
of service connection for headaches.  However, it does not 
appear that the veteran ever responded to this 
correspondence.

The record reflects that service connection was ultimately 
denied for bilateral cataracts by a June 1981 Board decision, 
which found that the condition clearly and unmistakably 
existed prior to service and was not aggravated therein.

The veteran continued to complain of headaches on VA medical 
examinations conducted in April 1987 and November 1988.  
Similarly, records dated in July 1993, August 1993, and 
November 1995 note complaints of headaches, among other 
things.  The veteran has also been treated on various 
occasions for eye problems.  Further, the post-service 
medical evidence reflects that he has been treated on 
numerous occasions for psychiatric problems, to include 
various periods of VA hospitalization.  In fact, he has been 
found to be incompetent to handle funds for VA purposes.  
Diagnoses from a January 1996 period of VA hospitalization 
include schizophrenia, paranoid type, chronic, with acute 
exacerbation; history of polysubstance dependence, presently 
in remission; hypertension; glaucoma; history of peptic ulcer 
disease; history of hepatitis C positive; and history of head 
injury.  Moreover, it was noted that the veteran reported 
that his mental illness began in the military in the 1970s 
after a closed head injury.

No competent medical opinion is of record which relates the 
veteran's current headaches and vision problems to his active 
service, to include his head injury therein.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A.
 § 5103A(d); 38 C.F.R. § 3.159(c)(4)); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999) ("In order to prevail on 
the issue of service connection . . . there must be medical 
evidence of a current disability [citation omitted]; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."); Pond v. West, 
12 Vet. App. 341, 346 (1999) ("Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.").


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for residuals of a head injury, to 
include headaches and an eye disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

Here, the Board acknowledges that the veteran's service 
medical records reflect that he sustained head trauma as a 
result of a June 1970 automobile accident.  Further, his 
complaints at that time included severe headache.  However, 
X-rays conducted of the skull at that time were within normal 
limits, and there was no medical diagnosis of residuals or a 
chronic disability resulting from this injury that recorded  
during active service.  In fact, his head and eyes were 
evaluated as normal at the time of his discharge examination, 
aside from a refractive error.  As to the visual problems, 
the service medical records indicate that he had impaired 
visual acuity on his enlistment examination, and that he was 
diagnosed during service with refractive error and congenital 
cataracts.  Congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  There was no 
diagnosis of eye disability due to a head injury or any other 
event of service.  

The post-service medical records show the veteran has been 
treated for headaches and eye problems.  However, with 
respect to the eye problems, it is noted that service 
connection was denied for bilateral congenital cataracts by a 
June 1981 Board decision.  More importantly, there is no 
competent medical opinion which relates his current headaches 
and eye problems to active service, to include the head 
injury therein.  Further, as detailed above, the veteran 
failed to appear for a VA medical examination which was 
scheduled for the purpose of determining the etiology of 
these current conditions.

In summary, the service medical evidence does not show the 
veteran was diagnosed with a chronic disability at the time 
of his June 1970 head trauma, his head and eyes were 
evaluated as normal on his discharge examination, aside from 
the refractive error noted above, there is no medical opinion 
which relates his current headaches and eye problems to 
service, and he failed to report for a VA medical examination 
which was to determine the etiology of these current 
conditions.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for residuals of a head injury, to 
include headaches and an eye disorder, and it must be denied.

In regard to the veteran's statements that his headaches and 
eye problems are related to a head injury sustained while on 
active duty, the Board notes that veteran does not have any 
medical expertise, and as such, he is not competent to offer 
an opinion as to medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) The veteran is 
competent to provide an account of symptoms, such as 
headaches, but he is not capable of offering evidence that 
requires medical knowledge, such as the etiology of his 
headaches.  Id.  The Board is cognizant of the medical 
evidence of the veteran's complaints of in-service and post-
service headaches.  Nevertheless, there is no competent 
opinion that shows that his current headaches are post-
traumatic in origin or, more specifically, due to an in-
service head injury that occurred almost 33 years ago.  The 
Board undertook additional development of the veteran's claim 
during this appeal for the specific purpose of obtaining a VA 
examination that included a review of the claims file and an 
opinion addressing the contended causal relationship but, as 
noted above, the veteran failed to report for that 
evaluation.  Given that the appeal must be decided on the 
evidence currently of record, and because of the absence of 
competent evidence supporting a finding of an etiological 
relationship between a current headache or eye disorder and 
military service, the Board concludes that the preponderance 
of the evidence is against the claim.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for residuals of a head 
injury, to include headaches and an eye disorder, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

